DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Amendment
Applicant’s amendment filed on 12/08/2020 is acknowledged. Claim 1 has been amended.  Claims 4, 7, 19 and 20 have been canceled.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends that the reference Eguchi does not discloses all the limitations of the claimed method.  In particular, citing column 4 and column 22 of Eguchi, the Applicant argues that Eguchi disclose the organic films 5-1, 5-2 … are independently constituted of “monomolecular films or monomolecular layer 
As shown in Figs. 3a-3d of Eguchi, the mono-molecule layers are clearly arranged in order.  Moreover, the structure and orientation of the molecules within the monomolecular layer are further discussed in columns 9-10.
The amendment of the claims therefore have not overcome the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “dispersing an organic material solution in the matrix solution to form an organic material layer” in lines 4-5 and then again in lines 14-15.  It is unclear whether the “organic material solution” and “organic material layer” in lines 14-15 are the same as those in lines 4-5.  For the purpose of examination, they are interpreted to be the same.
Claim 1 also recites “an organic film” in line 17.  It is unclear whether this is the same or different than the “mono-molecular layer organic film” in lines 10-11.  For the purpose of examination, it is interpreted that they are different.
Claim 12 recites “base substrate” in line 2.  It is unclear whether this is the same or different than the “ITO base substrate” defined in line 3 of claim 1. For the purpose of examination, it is interpreted to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US 4775820) (hereinafter referred to as Eguchi) in view of Hu et al. (Journal of Henan University (Natural Science) vol. 31, No. 3, Sept. 30, 2001, pages 11-13) (hereinafter referred to as Hu).
Regarding claim 1, Eguchi teaches a method for manufacturing an organic film for an organic light emitting diode (method of making the LED in Fig. 1 of Eguchi), comprising: 
immersing an ITO base substrate (the substrate containing the transparent electrode 1 in Fig. 1, which is made of ITO as stated in column 23 line 48 of Eguchi. Since the layers 4-1 to 4-3, first layer 5-1, second layer 6-1, and third layer 7-1 are formed by method described in column 6 of Eguchi, the substrate with ITO electrode 1 is the clean substrate in column 22 line 36) in a matrix solution (column 22 lines 36-37 of Eguchi); 
dispersing an organic material solution (organic compound solution for the first layer 5-1, second layer 6-1, or third layer 7-1 in Fig. 1 of Eguchi, as described in column 22 lines 39-40 of Eguchi) in the matrix solution (water as described in column 22 lines 36-39 of Eguchi) to form an organic material layer (the monomolecular film formed at the surface of water as described in column 22 lines 41-42 of Eguchi), wherein the organic material layer is a mono-molecule layer in which molecules are arranged in order (as described in column 22 lines 41-42 of Eguchi); 
pulling the ITO base substrate out of the matrix solution so as to transfer the organic material layer onto the ITO base substrate (as described in column 22 lines 31-43 of Eguchi, a monomolecular layer organic layer formed at the water surface is a monolayer in which molecules are arranged in order.  When the clean ITO substrate is pulled up across this surface, this monomolecular layer organic layer is transferred to the substrate, as described in column 22 lines 52-57 of Eguchi), so as to obtain a mono-molecular layer organic film (the film of molecular compound formed by pulling the ITO substrate across the interface once) in which molecules are arranged in order; and 
wherein the dispersing an organic material solution in the matrix solution to form an organic material layer and the pulling the ITO base substrate out of the matrix solution so as to transfer the organic material layer onto the ITO base substrate are repeated for several times so as to form an organic film (any of films 4-1 to 4-3 in Fig. 1 is formed by the LB method described in column 22)  having a plurality of mono-the LB method builds the film mono-molecular layer by mono-molecular layer). 
But Eguchi is silent as in teaching wherein the organic material solution comprises an organic material comprising an PVK/OA molecular group having a hydrophilic group as an amino group and a hydrophobic group as a hydroxyl chain that is formed by combining PVK and OA in a ratio of 1:1; wherein the hydrophilic group as the amino group in the organic material forms a hydrogen bond with an oxygen atom on a surface of the ITO base substrate; and wherein the plurality of mono-molecular layers are attached to each other by hydrogen bonds.
Hu teaches a method of forming an organic compound monolayer using Langmuir-Blodgett method (see Abstract of Hu).  The organic compound is polyvinylcarbazole (PVK) which has strong fluorescence emission (last paragraph of Section 1 on page 2 of Hu).  However, since PVK is a non-amphiphilic polymer, its filming performance is not very good so it is hard to get dense and stable monomolecular films, so other amphiphilic molecules, such as octadecylamine (OA), are mixed with PVK to form a dense and stable LB monomolecular film (see Fig. 1 of Hu and its description in Section 2 of Hu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used PVK and to have added additive such as octadecylamine (OA) in the organic material solution.  PVK has strong fluorescence emission (last paragraph of Section 1 on page 2 of Hu) and additives, such as octadecylamine (OA), help PVK to form a dense and stable LB monomolecular films (first paragraph of Section 2 of Hu).
see section 2 and Fig. 1 of Hu).  So the claimed ratio 1:1 of PVK and OA "overlaps or lie inside ranges disclosed by the prior art", hence, a prima facie case of obviousness exists, i.e. it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the ratio of PVK and OA to be 1:1.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
As a result, the prior art used the same molecular compounds with the same ratios, deposited by the same method, and obtained the organic film has the same mono-molecular arrangement as the claimed method (see Figs. 3a-3d of Eguchi).  Thus, the formed film would be expected to have the same properties such as the hydrophilic group as the amino group in the organic material forms a hydrogen bond with an oxygen atom on a surface of the ITO base substrate and that the plurality of mono-molecular layers are attached to each other by hydrogen bonds.
Regarding claim 3, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, and wherein the organic material is an organic material for forming an electron transport layer, an electron injection layer, an electrode blocking layer, a hole transport layer, a hole injection layer, a hole blocking layer, or a light emitting layer (as described in column 4 lines 25-27 of Eguchi).  
Regarding claim 5, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according as stated in column 22 lines 40-41 of Eguchi), and the solvent is chloroform (chloroform is used as solvent in Example 1a of Eguchi), toluene, xylene or tetrahydrofuran.  
Regarding claim 8, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, and also teaches wherein the matrix solution is water (column 22 line 37-39 of Eguchi) or hydrophilic solution.  
Regarding claim 10, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, and further comprising: treating the base substrate so as to make the a surface of the base substrate hydrophilic or hydrophobic (as stated in column 23 lines 8-10 of Eguchi).  
Regarding claim 11, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, and further comprising: drying the organic material layer after transferring the organic material layer onto the base substrate (as described in column 27, lines 34-36 of Eguchi, after the substrate is pulled up out of the solution, it is dried).  
Regarding claim 12, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, and also teaches wherein the base substrate is a cathode material layer, an anode material layer, or an organic functional layer (as shown in Fig. 1 of Eguchi, the layers 5-1 to 7-1 are formed on the electrode 1.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi in view of Hu, as applied to claim 1 above, and further in view of Rudolph et al. (US 5721131 A) (hereinafter referred to as Rudolph).
Regarding claim 13, Eguchi in view of Hu teaches all the limitations of the method for manufacturing the organic film for the organic light emitting diode according to Claim 1, but is silent as in teaching wherein each process of the method is carried out in a vacuum environment.  
Rudolph teaches the use of vacuum atmosphere drybox in formation of a monolayer film (see Example 2 of Rudolph). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed all the process steps of the method of Eguchi in a vacuum environment such as that in a vacuum atmosphere drybox in order to prevent the contaminants from depositing on the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822